Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 1 of 13 PageID#
                                   10893




                    EXHIBIT B
HB 5005 (2011)
   Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 2 of 13 PageID#
                                      10894

  Powhatan

                                                                      Richmond city




                                              27
                               Chesterfield




Special Master
Richmond 1A
  Powhatan

                                                                      Richmond city




                                              27
                               Chesterfield




                                                                                  County
                                                                                  VTD
                                                                                  District
HB 5005 (2011)
    Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 3 of 13 PageID#
                                       10895

         Goochland
                                            Henrico




  Powhatan



                                                                 Richmond city



                                     68


                      Chesterfield




Special Master
Richmond 1A
         Goochland
                                            Henrico




  Powhatan



                                                                 Richmond city



                                     68


                      Chesterfield




                                                                                  County
                                                                                  VTD
                                                                                  District
HB 5005 (2011)
   Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 4 of 13 PageID#
                                      10896




                                          Richmond city

                                            69


                                                                              Henrico
            Chesterfield




Special Master
Richmond 1A




                                          Richmond city




                                            69                                Henrico
            Chesterfield




                                                                                 County
                                                                                 VTD
                                                                                 District
                                                                     HB 5005 (2011)
  Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 5 of 13 PageID#
                                     10897

                                                                                             Hanover



                                                                                                              New
                                                                                                              Kent
                                  Richmond city




                                                                        Henrico
                                                              70


                   Chesterfield




                                                                                                        Charles City

                                        Hanover                                               Special Master
                                                                                              Richmond 1A
Richmond city

                                                                                  New Kent


                              Henrico




                                                        70

                                                                   Charles City


   Chesterfield




                                  Hopewell

    County
    VTD                                       Prince George

    District                                                                                    Surry
                Petersburg
                             Hanover                                   HB 5005 (2011)
  Case 3:14-cv-00852-REP-AWA-BMK   Document 336-2 Filed 01/04/19 Page 6 of 13 PageID#
                                       10898


Richmond city

                                                                            New Kent


                             Henrico
                70




                                                             Charles City


   Chesterfield




                              Hopewell



                                             Prince George

                                                                                        Surry
                Petersburg

                                       Hanover                                         Special Master
                                                                                       Richmond 1A
Richmond city

                                                                            New Kent


                             Henrico




                                                       70

                                                             Charles City


   Chesterfield




                              Hopewell

    County
    VTD                                      Prince George

    District                                                                            Surry
                Petersburg
HB 5005 (2011)
     Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 7 of 13 PageID#
                                        10899
                                                                              Hanover




                                          71                        Henrico



                     Richmond city




Chesterfield




Special Master
Richmond 1A                                                                   Hanover




                                           71
                                                                    Henrico



                     Richmond city




                                                                                        County
Chesterfield
                                                                                        VTD
                                                                                        District
HB 5005 (2011)
   Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 8 of 13 PageID#
                                      10900
                                                                       Hanover




                                                   Henrico
   Goochland


                                72




                                                              Richmond city
 Powhatan

                 Chesterfield

Special Master
Richmond 1A                                                            Hanover




                                                   Henrico
   Goochland




                                72




                                                                                  County
                                                              Richmond city       VTD
 Powhatan
                                                                                  District
                 Chesterfield
HB 5005 (2011)
   Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 9 of 13 PageID#
                                      10901




                                          Henrico

                                        73



   Goochland




                                                            Richmond city


       Chesterfield


Special Master
Richmond 1A




                                          Henrico

                                        73



   Goochland




                                                                                  County
                                                            Richmond city
                                                                                  VTD
                                                                                  District
       Chesterfield
                                                                        HB 5005 (2011)
     Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 10 of 13 PageID#
                                         10902

                                       Hanover                                                       King and
                                                                        King William                  Queen




                 Richmond city
                                                                  New Kent

                                    Henrico




                                                           74
                                                                  Charles City                                  York
            Chesterfield
                                                                                                  James City




                                                  Prince George

Dinwiddie
                                                                                       Surry

                                                                                           Special  Master
                                                                                              King William

                                                                                           Richmond 1A



                                                                    Hanover




                                                 74

                                                                                                  New Kent
                    Richmond city

                                                 Henrico



        County
 Chesterfield
        VTD
                                                                                               Charles City
        District
                                                                        HB 5005 (2011)
     Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 11 of 13 PageID#
                                         10903

                                    Hanover                                                  King and
                                                                    King William              Queen




                 Richmond city
                                                              New Kent

                                 Henrico




                                                       74
                                                              Charles City                              York
            Chesterfield
                                                                                           James City




                                              Prince George

Dinwiddie
                                                                                   Surry

                                                                                       Special Master
                                                                                       Richmond 1A
                                    Hanover                                                  King and
                                                                    King William              Queen




                 Richmond city       74
                                                              New Kent

                                 Henrico




                                                              Charles City                              York
            Chesterfield
                                                                                           James City


         County
         VTD                                  Prince George

DinwiddieDistrict
                                                                                   Surry
HB 5005 (2011)
    Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 12 of 13 PageID#
                                        10904
                                                                       Hanover




                                                Henrico


    Goochland                  72




                                                             Richmond city
 Powhatan

                Chesterfield

Special Master
Richmond 1B                                                            Hanover




                                                    72


                                                Henrico


    Goochland




                                                                                   County
                                                             Richmond city         VTD
 Powhatan
                                                                                   District
                Chesterfield
HB 5005 (2011)
   Case 3:14-cv-00852-REP-AWA-BMK Document 336-2 Filed 01/04/19 Page 13 of 13 PageID#
                                       10905




                                          Henrico

                                         73



   Goochland




                                                            Richmond city


       Chesterfield


Special Master
Richmond 1B




                                          Henrico




   Goochland                73




                                                                                  County
                                                            Richmond city
                                                                                  VTD
                                                                                  District
       Chesterfield
